United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALSAugust 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-51723
                             Conference Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

KENNETH LLOYD BEIREIS

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:05-CR-139


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      The attorney appointed to represent Kenneth Lloyd Beireis has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Beireis has not filed a response. Our independent review
of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-51723

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2